EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David W. O’Bryant on 07/05/2022.
The application has been amended as follows: 

1. (Currently amended) A comforter that is divided into panels so that a center panel can be moved to prevent it from covering a person, said comforter comprised of: a rectangular comforter having a top edge and a bottom edge, wherein the comforter is also divided into a top portion having the top edge and a bottom portion having the bottom edge; a first seam that extends from the top edge and all the way along a length of the top portion but not into the bottom portion, and wherein the first seam may be open or closed along a length thereof; and a second seam that extends from the top edge and all the way along a length of the top portion but not into the bottom portion, wherein the first seam may be open or closed along a length thereof, wherein the first seam is parallel to the second seam, wherein the first seam and the second seam divide the top portion of the comforter into three panels which are a right outer panel, a left outer panel, and a middle panel; at least one middle panel securing system configured to secure the middle panel to the comforter after the middle panel is rolled from the top edge towards the bottom edge of the comforter, wherein the middle panel securing system is disposed where theApplication Serial No. 16/518,029Commissioner for PatentsAmendment dated June 16, 2022Page 3 Office Action mailed December 16, 2021top portion of the comforter meets the bottom portion of the comforter; at least one right outer panel securing system configured to secure the right outer panel to the comforter after the right outer panel is rolled from the top edge towards the bottom edge of the comforter; and at least one left outer panel securing system configured to secure the left outer panel to the comforter after the left outer panel is rolled from the top edge towards the bottom edge of the comforter; and wherein the first seam and the second seam are open such that the middle panel is separated from the right and left outer panels, wherein the right outer panel does not overlap the middle panel, wherein the left outer panel does not overlap the middle panel, and wherein the middle panel is secured to the bottom portion of the comforter when the middle panel is rolled down.

Reasons for Allowance
	Claims 1 and 4-9 are allowed. The following is an examiner’s statement of reasons for allowance: In regards to the Final Rejection (FR) filed on 12/16/2021 the Examiner noted that Claim 3 was objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form. Claim 3 was considered Allowable Subject Matter (ASM) as the prior art of does not teach or render obvious whether alone or combination the ability for either the right or left outer panels to have a securing system that would allow the panels either by themselves or together to be rolled from a top edge to the bottom edge of the comforter. Rather both are wrapped around and secured.
As such, this is considered an inventive element of the instant invention a top edge to the bottom edge of the comforter. Rather both are wrapped around and secured. As such, this is considered an inventive element of the instant invention. 
	In the new amendments filed on 06/16/2022, Claim 3 (dependent on Claim 2) and Claim 2 (dependent on Claim 1) were combined into independent Claim 1, thus cancelling Claim 2 and Claim 3. Therefore, with the ASM now incorporated into independent Claim 1 and with the prior art failing to disclose the instant invention and an additional search, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/12/2022